DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed on 06/03/2022 and an interview conducted on 09/01/2022 with the Applicants' representative Attorney Sterlon Meson (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Sterlon R. Mason (Reg. No. 41,179) on September 1st, 2022. 

4.	Claims 1-3, 5, 7-12, 14 and 16-24 (Renumbered 1-20) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A system, comprising:
a hardware processor; and
a computer readable medium, coupled with the hardware processor and comprising processor readable and executable instructions that, when executed by the hardware processor, cause the hardware processor to:
capture an image of a graphical user interface;
execute a text syntax, 
wherein the text syntax is a form of an Application Programming Interface (API) and contains one or more parameters for identifying a graphical object and
wherein the text syntax comprises at least one of: a type of object, a text value, a relational operator, a shape descriptor, and an index, and wherein the relational operator is one of an around operator, a contains operator, a does not contain operator, an overlap operator, a not overlap operator, a not around operator, and an unknown graphical object operator;
based on the text syntax, identify the graphical object in the image of the graphical user interface; and
return information that identifies how to access the graphical object in the graphical user interface,
wherein the return information comprises one of:  
	information that identifies a plurality of graphical objects in the graphical user interface that match the text syntax; 
	a message indicating that the plurality of graphical objects are in the graphical user interface; and
	a message indicating to refine the text syntax.  

2.	(Currently Amended) The system of claim 1, wherein the returned information further comprises one or more of a center location of the graphical object, coordinates of the graphical object, coordinates of fields of a compound graphical object, locations of one or more scrollbar pointers, and locations in a text area or field.

3.	(Original) The system of claim 2, wherein a test script uses the center location and/or the coordinates of the graphical object to simulate at least one of: a user clicking on the graphical object, the user entering text in the graphical object, the user selecting a check box, the user selecting a radio button, the user selecting a menu, the user selecting a menu item, the user moving a scrollbar, the user selecting a tab, a mouse hover, a left mouse click, a right mouse click, and the user selecting a window. 

4.	(Canceled). 

5.	(Currently Amended) The system of claim [[4]] 1, wherein the return information further comprises the information that identifies the plurality of graphical objects in the graphical user interface and wherein the return information identifies a unique attribute for at least one of the plurality of graphical objects.  

6.	(Canceled). 

7.	(Currently Amended) The system of claim 1, wherein the hardware processor readable and executable instructions further cause the hardware [[microprocessor]] to:
use the return information in a test script to test the graphical object in the graphical user interface.  

8.	(Original) The system of claim 1, wherein identifying the graphical object in the image of the graphical user interface is accomplished by training a machine learning algorithm with a plurality of different types of images that represent different versions of the graphical object.   

9.	(Original) The system of claim 1, wherein a new type of text syntax is added based on a machine learned history of graphical objects by dynamically prompting a user to provide a text name for the new type of text syntax.

10.	(Currently Amended) A method, comprising:
capturing, by a hardware processor, an image of a graphical user interface;
executing, by the hardware processor, a text syntax, 
wherein the text syntax is a form of an Application Programming Interface (API) and contains one or more parameters for identifying a graphical object and
wherein the text syntax comprises at least one of: a type of object, a text value, a relational operator, a shape descriptor, and an index, and wherein the relational operator is one of an around operator, a contains operator, a does not contain operator, an overlap operator, a not overlap operator, a not around operator, and an unknown graphical object operator;
based on the text syntax, identifying, by the hardware processor, the graphical object in the image of the graphical user interface; and
returning, by the hardware processor, information that identifies how to access the graphical object in the graphical user interface,
wherein the return information comprises one of:  
information that identifies a plurality of graphical objects in the graphical user interface that match the text syntax; 
a message indicating that the plurality of graphical objects are in the graphical user interface; and
a message indicating to refine the text syntax.  

11.	(Currently Amended) The method of claim 10, wherein the returned information further comprises one or more of a center location of the graphical object, coordinates of the graphical object, coordinates of fields of a compound graphical object, locations of one or more scrollbar pointers, and locations in a text area or field.  

12.	(Original) The method of claim 11, wherein a test script uses the center location and/or the coordinates of the graphical object to simulate at least one of: a user clicking on the graphical object, the user entering text in the graphical object, the user selecting a check box, the user selecting a radio button, the user selecting a menu, the user selecting a menu item, the user moving a scrollbar, the user selecting a tab, a mouse hover, a left mouse click, a right mouse click, and the user selecting a window. 

13.	(Canceled).

14.	(Currently Amended) The method of claim [[13]] 10, wherein the return information further comprises the information that identifies the plurality of graphical objects in the graphical user interface and wherein the return information identifies a unique attribute for at least one of the plurality of graphical objects.  

15.	(Canceled).  

16.	(Original) The method of claim 10, further comprising:
using the return information in a test script to test the graphical object in the graphical user interface.  

17.	(Original) The method of claim 10, wherein identifying the graphical object in the image of the graphical user interface is accomplished by training a machine learning algorithm with a plurality of different types of images that represent different versions of the graphical object.   

18.	(Original) The method of claim 10, wherein a new type of text syntax is added based on a machine learned history of graphical objects by dynamically prompting a user to provide a text name for the new type of text syntax.

19.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions that cause a hardware processor to execute a method, the method comprising instructions to:
capture an image of a graphical user interface;
execute a text syntax, 
wherein the text syntax is a form of an Application Programming Interface (API) and contains one or more parameters for identifying a graphical object  and
wherein the text syntax comprises at least one of: a type of object, a text value, a relational operator, a shape descriptor, and an index, and wherein the relational operator is one of an around operator, a contains operator, a does not contain operator, an overlap operator, a not overlap operator, a not around operator, and an unknown graphical object operator;
based on the text syntax, identify the graphical object in the image of the graphical user interface; and
return information that identifies how to access the graphical object in the graphical user interface,
wherein the return information comprises one of:  
	information that identifies a plurality of graphical objects in the graphical user interface that match the text syntax; 
	a message indicating that the plurality of graphical objects are in the graphical user interface; and
a message indicating to refine the text syntax.  

20.	(Original) The non-transitory computer readable medium of claim 19, wherein a new type of text syntax is added based on a machine learned history of graphical objects by dynamically prompting a user to provide a text name for the new type of text syntax.  

21.	(New) The non-transitory computer readable medium of claim 19, wherein the returned information further comprises one or more of a center location of the graphical object, coordinates of the graphical object, coordinates of fields of a compound graphical object, locations of one or more scrollbar pointers, and locations in a text area or field.  

22.	(New) The non-transitory computer readable medium of claim 21, wherein a test script uses the center location and/or the coordinates of the graphical object to simulate at least one of: a user clicking on the graphical object, the user entering text in the graphical object, the user selecting a check box, the user selecting a radio button, the user selecting a menu, the user selecting a menu item, the user moving a scrollbar, the user selecting a tab, a mouse hover, a left mouse click, a right mouse click, and the user selecting a window. 

23.	(New) The non-transitory computer readable medium of claim 19, wherein the return information further comprises the information that identifies the plurality of graphical objects in the graphical user interface and wherein the return information identifies a unique attribute for at least one of the plurality of graphical objects.  

24 .	(New) The non-transitory computer readable medium of claim 19, wherein identifying the graphical object in the image of the graphical user interface is accomplished by training a machine learning algorithm with a plurality of different types of images that represent different versions of the graphical object. 
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the text syntax is a form of an Application Programming Interface (API) and contains one or more parameters for identifying a graphical object and wherein the text syntax comprises at least one of: a type of object, a text value, a relational operator, a shape descriptor, and an index, and wherein the relational operator is one of an around operator, a contains operator, a does not contain operator, an overlap operator, a not overlap operator, a not around operator, and an unknown graphical object operator” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context identify the graphical object in the image of the graphical user interface; and return information that identifies how to access the graphical object in the graphical user interface, wherein the return information comprises one of: information that identifies a plurality of graphical objects in the graphical user interface that match the text syntax; a message indicating that the plurality of graphical objects are in the graphical user interface; and 	a message indicating to refine the text syntax renders the pending independent claims allowable. Claims 2, 3, 5, 7-9, 11-12, 14, 16-18 and 20-24 are dependent upon claims 1, 10 and 19 according to their respective statutory classes. Since the independent claims 1, 6 and 11 are allowable, claims 2, 3, 5, 7-9, 11-12, 14, 16-18 and 20-24 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                               09/10 /2022